DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2, 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20040190731).
Regarding claims 1, 12 and 13, Luo discloses a method for controlling a volume dynamic of a hearing device (Paragraph: 0030 and fig.8, 148: Luo discusses a hearing aid system with volume control unit), the method comprising: receiving a volume modifier value, the volume modifier value being selected from a volume modifier range of volume modifier values between a first value and a second value (Paragraphs: 0038 and 0067: Luo discusses how the signal strength (i.e. input sound level) of the input signals 32-1, 32-2, . . . , 32-N (i.e. a volume modifier range ) can be determined from the corresponding FFT coefficient and the input sound level will vary with time and frequency; Luo also discusses a different input sound level range); when the 
Luo discloses the invention set forth above but does not specifically citing “the volume modifier range being divided in a soft sound emphasizer range between the first value and a neutral value and a loud sound limiter range between the neutral value and the second value” Luo however discloses how a system calculate a different input sound level range and the range of the values of the adaptive gain modification factors which relates to the magnitudes of the 
Considering claim 2, Luo discloses the method of claim 1, wherein, when the volume modifier value is in the soft sound emphasizer range, values of the volume control curve in a range above the reference value are decreased; and/or wherein, when the volume modifier value is in the loud sound limiter range, values of the volume control curve in a range below the reference value are not modified (Paragraphs: 0058, 0072 and fig.9, 152: Luo discusses how the second actual gain curve corresponds to the situation in which the user of the hearing aid system used the volume control unit to decrease or increase the sound level of the output signal by an amount VC dB; and how the actual gain curve shifted downwards or upwards by the amount VC dB). 
Considering claim 4, Luo discloses the method of claim 1, wherein all values of the volume control curve are increased by an equal offset below the reference value (Paragraphs: 0058, 0072 and fig.9, 152: the volume control unit to decrease or increase the sound level of the output signal by an amount VC dB; and how the actual gain curve shifted downwards or upwards by the amount VC dB).  
Considering claim 5, Luo discloses the method of claim 1, wherein the volume control curve comprises a plateau range of equal values between a soft sound value and a medium sound value, the reference value being greater or equal to the medium sound value; wherein, when the .  
4. Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20040190731) in view of Nicolino et al. (US 8379870) 
Considering claim 11, Luo fail to disclose claim 11. Nicolino however discloses the method of claim 11, further comprising: providing a user interface with a mobile device of the user, wherein the user interface comprises a volume modifier control element changeable by the user for selecting the volume modifier value; when the user has selected the volume modifier value, sending the selected volume modifier value from the mobile device to the hearing device (Col.3 lines 34-46 and Col.6 lines 31-49: Nicolino discusses how the sound processing device use the user interface to receive inputs; and how the user inputs include a choice of the transformation audio from a number of transformation audio options presented to the user, a volume selection to control the audio level of the output audio propagated by the speaker, i.e. by the user for selecting the volume modifier value).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Luo, and modify a system wherein providing a user interface with a mobile device of the user, wherein the user interface comprises a volume modifier control element changeable by the user for selecting the volume modifier value; when the user has selected the volume modifier value, sending the selected volume modifier value from the mobile device to the hearing device, as taught by Nicolino, thus allowing to output the modified output audio for propagation into the environment, while reducing the feedback of modified output, as discussed by Nicolino. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             09/15/2021